IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45853

STATE OF IDAHO,                                    )
                                                   )   Filed: October 19, 2018
       Plaintiff-Respondent,                       )
                                                   )   Karel A. Lehrman, Clerk
v.                                                 )
                                                   )   THIS IS AN UNPUBLISHED
HOLLEN DAVID FAUGHT,                               )   OPINION AND SHALL NOT
                                                   )   BE CITED AS AUTHORITY
       Defendant-Appellant.                        )
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for felony driving under the influence and
       being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Hollen David Faught pled guilty to felony driving under the influence. I.C. §§ 18-8004
and 18-8005(9). In exchange for his guilty plea, an additional charge was dismissed. Faught
also admitted to being a persistent violator. I.C. § 19-2514. The district court sentenced Faught
to a unified term of twenty years, with a minimum period of confinement of five years. Faught
filed an I.C.R. 35 motion for reduction of his sentence, which the district court denied. Faught
appeals, arguing that his sentence is excessive.



                                                   1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Faught’s judgment of conviction and sentence are affirmed.




                                                   2